Citation Nr: 1519966	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from December 1954 to November 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Specifically, the October 2009 rating decision, in pertinent part, established service connection for bilateral hearing loss and assigned a noncompensable rating, effective from the date that the claim was filed.  That date was May 5, 2009.  The Veteran appealed.  

The Board remanded the claim in June 2013 for a contemporaneous examination.  In an August 2013 rating decision, the noncompensable rating was increased to 10 percent, also effective from May 5, 2009.  These actions constituted a partial grant of benefits; therefore, the issue of entitlement to an initial rating in excess of 10 percent remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

At all times during the pendency of the appeal, the audiometric test results obtained during examination by a VA audiologist correspond to a numeric designation of no greater than IV in the right ear and V in the left ear.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38C.F.R. § 3.159(b) (2014).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by a May 2009 letter issued shortly after the Veteran filed a claim for benefits.  The VCAA letter informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. VA informed the Veteran it would obtain any records held by any federal agency.  The letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the May 2009 letter explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claim on appeal.  

The Veteran's appeal for a higher initial rating for bilateral hearing loss arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in 2009 as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2014) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In the present case, the Veteran's STRs are unavailable.  However, private treatment records, VA treatment records, to include audiometric examinations, and the Veteran's statements have been obtained and associated with the claims file.  Also of record is an article the Veteran submitted which was obtained from the internet pertaining to the filing of claims for service connection for hearing loss and tinnitus.  

Further, VA provided a contemporaneous audiometric examination in July 2013 to obtain medical evidence as to the current severity of the Veteran's hearing impairment.  The examination is adequate because it was performed by a medical professional and was based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners considered the Veteran's reported medical history and lay statements concerning the claimed disorder.  The examination report is accurate and fully descriptive.  The examiner also opined, in substance, on the functional impact the Veteran's hearing was having on his daily activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Neither the Veteran nor his representative has challenged the adequacy of the examination obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West
2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Applicable DCs

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2014).  See 38 C.F.R. § 4.85(c) (2014).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2014).  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  


Background and Analysis

The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling under the provisions of 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).  It is argued that a rating in excess of 10 percent is warranted.  

A review of the pertinent record on appeal reveals that private records show that the Veteran had ear and hearing loss complaints in early 2007.  Upon private audiometric examination in May 2007, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
35
50
75
LEFT

15
35
60
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  Pure tone threshold averages were not provided, but the Board notes that this examination pre-dated the effective date of the grant of service connection.  Therefore, these test results will not be used to rate the Veteran's bilateral hearing loss.  

Subsequently dated private records dated through early 2009 show that the Veteran continued to be seen for ear complaints, to include hearing loss.  VA records dated in early 2009 also reflect such complaints.  

The Veteran filed a claim for VA compensation for hearing loss and tinnitus in May 2009.  

VA audiometric examination was conducted in September 2009.  On that authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

30
45
75
75
LEFT

25
50
75
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 percent in the left ear.  Pure tone threshold averages of 56.25 decibels in the right ear and of 55 decibels in the left ear were noted.  As to the effect of this hearing loss on occupation, the examiner noted that such effects were significant.  However, there were no effects on daily activities.  

As reported earlier, a rating decision in October 2009 established service connection for hearing loss and assigned a noncompensable rating.  Service connection for tinnitus, rated at a maximum of 10 percent from May 5, 2009, was also assigned.  

Added to the record in July 2010 was an article which the Veteran obtained from the internet pertaining to the filing of claims for service connection for hearing loss and tinnitus.  

Following a June 2013 Board remand for additional examination, the Veteran underwent VA audiometric evaluation in July 2013.  

On that authorized audiological evaluation in July 2013, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
75
80
LEFT

25
65
75
85

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 68 percent in the left ear.  The average pure tone threshold loss was noted to be 62 decibels in each ear, but the Board computes the average pure tone thresholds to be 62.5 decibels in each ear.  

As to functional limitations, the examiner noted that with a high frequency hearing loss, there was normal to a mild degree of hearing loss in the low to mid frequencies tested with a more significant degree of hearing loss in the higher frequencies.  She further noted that when someone has a high frequency hearing loss, they could hear low frequency sounds (vowels) louder than other sounds.  This allowed them to be alerted that someone was speaking to them, but since the high frequency sounds were missing or present at significantly lower levels, they could not understand what was being said.  She added that with this type of hearing loss, the Veteran might have trouble understanding speech in the presence of background noise, in environments which required him to use non face-to-face communications equipment (e.g., speakers, intercoms), in jobs which required a great deal of attention to high pitched sounds (e.g., monitoring medical equipment or other "beeps or pings").  She concluded by noting that most people with this type of hearing loss benefitted from amplification.  In regards to his employment, the Veteran denied any problems that prevented gainful employment as related to his hearing loss.  Based solely on his hearing impairment, he would be able to function successfully in physical or sedentary work environments.  

Initially, it is noted that 38 C.F.R. § 4.86(a) (2014) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more on any audiometric test of record.  

Although the private examination in 2007 did not provide pure tone threshold averages, it is noted that this test pre-dated the effective date of the grant of service connection.  The Board notes that the pure tone thresholds had increased in severity at numerous Hertz levels in both ears at the time of VA examination in 2009.  With application of the above 2009 VA test results to 38 C.F.R. § 4.85, Table VI (2014), and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of II and the left ear hearing loss is assigned a numeric designation of IV.  These test scores result in the appellant's bilateral hearing loss being rated as noncompensable under DC 6100.  See 38 C.F.R. § 4.85 (2014).  

Upon additional VA examination in 2013, however, application of test results to 38 C.F.R. § 4.85, Table VI (2014), and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of IV and the left ear hearing loss is assigned a numeric designation of V.  These test scores result in the appellant's bilateral hearing loss being rated as 10 percent disabling under DC 6100.  See 38 C.F.R. § 4.85 (2014).  

Here, as noted above, the RO, in an October 2009 rating decision, generously assigned the 10 percent rating for hearing loss back to the date that the claim was filed.  That date in May 5, 2009.  There are no audiometric test results dated subsequent to July 2013.  

The Board has considered the Veteran's statements that his bilateral hearing loss is worse than his initial noncompensable evaluation and current 10 percent evaluation assigned and that he is entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 (2014) with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  

In sum, the Board finds that there is no audiological evidence of record to support an evaluation higher than 10 percent for the Veteran's bilateral hearing loss disability since May 5, 2009.  The preponderance of the evidence is against the claim, therefore, the Veteran's claim for a higher schedular evaluation after May 5, 2009, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 55.  

The Board's findings above are based on the rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b) (2014).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  

Here, it must be found that the Veteran's disability picture is reasonably contemplated by the rating schedule.  

As a threshold matter, it is important to understand that the rating schedule is designed to compensate the Veteran for the effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.15 (2014).  Also significant, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86 (2014).  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").   

With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including difficulty hearing other people talk.  Referral for extraschedular consideration cannot be made on this basis.  

As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


